COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                     §
 IN RE:                                                             No. 08-18-00207-CV
                                                     §
 MARY ANNE VINSON,                                             AN ORIGINAL PROCEEDING
                                                     §
 RELATOR                                                              IN MANDAMUS
                                                     §

                                                     §

                                           O R D E R

       In this original proceeding, Relator is challenging an order entered by the Honorable Luis

Aguilar, former judge of the 243rd District Court of El Paso County, Texas, in cause number 2018-

DCV-0953, on November 1, 2018, compelling Relator to attend mediation. Judge Aguilar’s term

ended on December 31, 2018. The Honorable Selena Solis became judge of the 243rd District

Court on January 1, 2019. Although the case was submitted to the Court for decision on March 28,

2019, the Court has not issued its opinion and judgment.

       Rule 7.2(a) of the Texas Rules of Appellate Procedure provides for the automatic

substitution of a public officer’s successor as a party in an original proceeding. See TEX.R.APP.P.

7.2(a). On our own motion, we order that Judge Solis is substituted as the Respondent in this

original proceeding. The Clerk of the Court is directed to change the records for the case to reflect

that Judge Solis is substituted as the Respondent.

       Rule 7.2(b) additionally requires an appellate court to abate an original proceeding to allow
the successor to reconsider the original party’s decision. See TEX.R.APP.P. 7.2(b). On our own

motion, we abate this original proceeding for forty-five days to allow Judge Solis to reconsider the

order being challenged by Relator in this original proceeding. Relator shall provide the Court with

a certified or sworn copy of any pertinent orders entered by Judge Solis. If necessary, Relator will

be provided an opportunity to file an amended mandamus petition and appendix.

       IT IS SO ORDERED THIS 12TH DAY OF APRIL, 2019.



                                              PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                 2